OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                                       AUSTIN




                                c



      Lower Colorado River Authority
      Auzail, Taxar
                                                          A
      Oentlemb



                Your
      Authority haa entered lnt
      the Central Paver 67Light
    . vhioh oontraot provider
      csipt4, aad pole rental
                                                                v
                                                      sales cant 0 dth
                                                                      the
                                                      ed aa of Juu 19, 1940,
                                                         valomm, groer re-
                                                         orated and a&j-ted
      "80 that the Company rha                           0 pay only the tax
      apportionable to the part         o                 yearuhloh ahall
      har4 elapred                                         You adobe that
      the purohate II                                      be ooneummated on
      nareh 15, 1941,                                     partier to the
      oontrwt prop0                                      aontr.sotvhlohtill
      proride in sub

                                                 d to the Authority
                                                r4m tsxeu, grorr re-
                                                 tax48 for the year
                                               eyed, the Authority
                                               eharmlers the Compeny,
                                                fromand agalmtthe
                                                 8tlyOi S&d taxer
                                    1 upon all of the properties r0r
                                    of taxer ha8 been made a8 afore-

                             ire that the question har been raised a8 to
\     drether       thlr agreement upon the part ot the Authorlty vould
      be   valid,     In rier of our letter of November 22, 1940.

                Our letter of Xorember 22, 1940, related to an BA-
      timely different slfxatfon. There, your Authority van deriroua of
      a8risting oertaln 00untl4s, 8ohool diatriotr and UlUIliCiptiiti48
Lover Colorado River Authority,    Psgs 2


by voluntarily assuming the obligation to ompensate auoh
oounties, sohoo~ distPi4t8 and munioipalltlee to the extent
of ths amount of taxes formerly paid thetnon properties be-
longing to the Texar Pover b Li@   Company and oonveyed by
sald,oompany to th4,kuthorlty by deed dated September 1,
1931.
         %The Aot oreatlng oh4 Authority oonf’em upon It
the right to aopulre, by purohaue, any aud all property of
any klnd,'real, perronal or mixed, vlthln or vlthout the
bound&w148 of the district,   n4oessaz-y or oonvenient to the
exeroire of the povors, rlghtr, prlvilegsr snd funotionr
aonierred upon the Authority by the hot. The agreement ln-
oolved In the In&ant 4a8e 18 an ex4outlon of ruoh paver,
a&d the agreement relating to the prorsttng of tax48 upon
the properties purchased for the year 1941 has to do vith
the consideration to be paid for the propertlea purohassd,
affording, in effect, a mea8ure by vhioh a oertain portion
of the aonaideratlonto be pald for the propertlea by the
Authority is to be determined. The element of gratuitous
payment, involved and oonaldered ln our letter of November
22, 1940, sir ab84nt in this rltuation. It Is our opinion
that the Authority has the povsr to enter into the agreement
for prorating the taxes, upon the properties to be acquired
by pumhas4 by the Authority from the Central Pover k Light
Company, for th4 year   1941.
                                      Yours very truly
                                  ATTORXRYORXRRAL OF TEXA!3


                                            R. W. Fairchild
                                                  AsLasistaDt

RUF:db